Exhibit 23.1 [LETTERHEAD OF M&K CPAS, PLLC] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We hereby consent to the incorporation by reference in the registration statement on Form S-8 of American Restaurant Concepts, Inc. (the “Company”), Registration No. 333-176383, of our report dated April 1, 2013, relating to the Company’s financial statements appearing in Form 10-K for each of the years ended December 30, 2012 and December 25, 2011. /s/M&K CPAS, PLLC www.mkacpas.com Houston, Texas April 1, 2013
